

116 HR 5571 IH: Revamping American Infrastructure Act of 2020
U.S. House of Representatives
2020-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5571IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2020Mr. Meadows (for himself, Mr. Budd, Mr. Gohmert, Mr. Palmer, and Mr. Sensenbrenner) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo facilitate the use of performance-based standards by the Department of Transportation, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Revamping American Infrastructure Act of 2020. 2.Use of performance-based standards (a)Notification of performance-Based standards reviewThe Secretary of Transportation shall invite the public to provide input to identify those regulations, guidance, and policies of the Department that—
 (1)in current form, establish prescriptive requirements for regulated entities; and (2)are able to be replaced, consistent with Federal law, providing an equal or higher level of safety, with performance-based standards.
 (b)Report and planNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to Congress a report on the Department’s plan to address feedback from the public requested under subsection (a) that includes—
 (1)a list identifying each prescriptive regulation, guidance document, and policy that was determined by the Secretary, based on input from the public, to be able to be replaced with a performance-based standard;
 (2)a detailed plan to replace the regulations, guidance, and policies identified under paragraph (1) with performance-based standards;
 (3)a justification for omitting the regulations, guidance, and policies not identified under paragraph (1); and
 (4)legislative recommendations to facilitate additional replacement opportunities. (c)Plan implementationNot later than 2 years after the date on which the report required under subsection (b) is submitted to Congress, the Secretary shall complete implementation of the plan described in that subsection.
			(d)Rulemaking requirement
 (1)In generalTo the maximum extent possible, the Secretary shall ensure that regulations, guidance, and policies issued by the Department on and after the date of enactment of this Act are issued in the form of performance-based standards and not as prescriptive requirements for regulated entities.
 (2)JustificationsThe Secretary shall make available to the public a justification for each regulation, guidance document, and policy issued by the Department on and after the date of enactment of this Act that is not issued in the form of a performance-based standard.
 (e)Department definedIn this section, the term Department means the Department of Transportation, including each modal administration thereof. 